NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY RYAN, M.D.,                             No.    18-55253

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-05752-R-RAO
 v.

BRANT PUTNAM, M.D.; et al.,                     MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                    Argued and Submitted September 11, 2019
                              Pasadena, California

Before: OWENS, R. NELSON, and MILLER, Circuit Judges.

      Plaintiff Timothy Ryan, a doctor at Harbor-UCLA hospital, alleges that he

discovered fraudulent conduct at the hospital and eventually reported that

misconduct to law enforcement authorities. As alleged in the complaint, doctors at

the hospital retaliated with an adverse employment action, initiating disciplinary

proceedings, voting to revoke his staff privileges, and giving him notice of intent to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
suspend, all of which affected his ability to secure future employment. Dr. Ryan

sues under 42 U.S.C. § 1983 for retaliation in violation of the First Amendment.

The district court dismissed his claim at the pleading stage, holding that the doctors

were entitled to qualified immunity. We reverse.

      “To be ‘clearly established, the contours of the right must be sufficiently

clear that a reasonable official would understand that what he is doing violates that

right.’” Acosta v. City of Costa Mesa, 718 F.3d 800, 824 (9th Cir. 2013) (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “To determine whether a

constitutional right has been clearly established for qualified immunity purposes,

we must survey the legal landscape and examine those cases that are most like the

instant case.” Krainski v. Nevada ex rel. Bd. of Regents of Nevada Sys. of Higher

Educ., 616 F.3d 963, 970 (9th Cir. 2010) (internal quotation marks omitted). We

review de novo a determination that government officials are entitled to qualified

immunity. Ass’n for L.A. Deputy Sheriffs v. Cty. of Los Angeles, 648 F.3d 986, 991

(9th Cir. 2011). In doing so, we accept all “factual allegations in the complaint as

true and construe the pleadings in the light most favorable to the nonmoving

party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

      An adverse employment action is action “reasonably likely to deter [the

plaintiff] from engaging in protected activity under the First Amendment.”

Coszalter v. City of Salem, 320 F.3d 968, 976 (9th Cir. 2003) (internal quotation


                                          2
marks and alteration omitted). Since 2002, we have recognized that an employer’s

decision to initiate disciplinary proceedings against a doctor that threaten to revoke

staff privileges, when combined with a negative effect on employment prospects, is

enough to satisfy the “adverse employment action” requirement. Ulrich v. City &

Cty. of San Francisco, 308 F.3d 968, 977 (9th Cir. 2002).

      We find the allegations here sufficiently similar to Ulrich to satisfy the

clearly established prong of the qualified immunity analysis at this early stage.

Construing all allegations in Dr. Ryan’s favor, he has alleged that the doctors

initiated disciplinary proceedings which sought to revoke his staff privileges, voted

to revoke those privileges, and served him with a notice of intent to suspend. He

has also alleged that these decisions “will permanently impair [his] ability to seek

and secure employment” in the future. Accordingly, qualified immunity is not

warranted at this stage.

      REVERSED AND REMANDED.




                                          3